DETAILED ACTION
This action is responsive to the filing of 10/6/2022. Claims 1-5, 8-12, 14-18, 20-24 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 objected to because of the following informalities:  typo, ‘second computer’ should be ‘second component.’  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-12, 14-18, 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (2018/0341388) in view of Reeder (2005/0267725.)

Claim 1, 9: Zheng discloses a system comprising: 
a framework database (Fig. 1B: 18, par. 36, Such applications and others can be saved as metadata into tenant database 22 by save routines 36 for execution by subscribers as one or more tenant process spaces 104 managed by tenant management process 110), the framework database comprising framework data associated with a first data visualization framework (Fig. 1b: 18; par. 24, Application platform 18 can be a framework that allows the applications of system 16 to execute); 
a component database (Fig. 2; par. 51, DL database layer), the component database comprising component data (par. 56, The DL 205 may package or encapsulate the datasets 206, desired data items, etc.) associated with a first component (Fig. 2: 211-1; Fig. 3: 305-345; par. 73-77), and a second component (Fig. 3: 345; Fig. 2: 211-2; par. 77), wherein the first component is configured to receive first data (par. 67, third messages M3, the individual widgets 211 may obtain the information, and generate and display VRs 212 according to the information in the messages M3) and provide a plurality of representations of the first data (par. 70, selection of a type of graph to be displayed based on query results, changing a type of graph in response to a trigger or user input, etc.) within a first portion of a visualization framework (Fig. 2: 211-1 rectangle),
wherein the second component is configured to receive second data (par. 67, third messages M3, the individual widgets 211 may obtain the information, and generate and display VRs 212 according to the information in the messages M3) and provide a plurality of representations of the second data (Fig. 2: 212B, graph) within a second portion of the visualization framework (Fig. 2: 211-2 rectangle),
wherein the first component and the second component are incorporated into the visualization framework as singular objects (Fig. 2: 212A, a widget within a GUI), wherein the first component is configured to allow a user to scroll through the plurality of representations of the data while incorporated into the visualization framework (par. 70, the dashboard may include one or more graphical control elements (e.g., buttons, check boxes, scroll bars, slides, etc.) that may be used to alter or adjust the lenses; par. 15, “lens,” which is a particular view of a dataset's data); and 
a processor configured to perform operations comprising: 
receiving first user instruction for a first data visualization framework to incorporate the first component (par. 48, a selection of a widget 211, selected data item(s) in a VR 212, desired data item(s) to be obtained based on a selection within a VR 212, a selection of a graphic control element, etc. based on the user interaction 230); 
receiving the first data (par. 67, third messages M3, the individual widgets 211 may obtain the information, and generate and display VRs 212 according to the information in the messages M3);
generating, with the first component and based on the first data, a first plurality of representations of the first data (Fig. 2: 212A; par. 70, selection of a type of graph to be displayed based on query results, changing a type of graph in response to a trigger or user input, etc.);
transmitting the first plurality of representations of the first data (Fig. 3: 305; par. 73, generate a first instance of a widget 211) to a first user device for incorporation within a first portion of the first data visualization framework as a first singular object (Fig. 2: 212A, a widget within a GUI);
receiving second user instruction for the first data visualization framework to incorporate the second component; receiving the second data (par. 67, third messages M3, the individual widgets 211 may obtain the information, and generate and display VRs 212 according to the information in the messages M3); generating, with the second component and based on the second data, a second plurality of representations (Fig. 2: 212B, graph); and transmitting the second plurality of representations to the first user device for incorporation within a second portion (Fig. 2: 211-2 rectangle), of the first data visualization framework as a second singular object (Fig. 2: 211-2 widget.)

However, Zheng does not explicitly disclose: 
wherein the first data visualization framework is configured to operate in a first runtime, wherein the first component is configured to operate in a second runtime nested within the first runtime, and wherein the second component is configured to operate in a third runtime nested within the first runtime.
Reeder discloses a similar system for creating and displaying (Fig. 7 UI) elements, including: 
wherein the first data visualization framework is configured to operate in a first runtime, wherein the first component is configured to operate in a second runtime nested within the first runtime, and wherein the second component is configured to operate in a third runtime nested within the first runtime (Fig. 2: 401, 701; Fig. 4; par. 14, Accordingly, the runtime instantiation of the context tree can have an unlimited amount of nesting--i.e., an ancestor node that is pointed to by a recursive context node can contain a nested ancestor node, which can contain another nested ancestor node, and so forth. Thus, runtime contexts can contain nested levels of node collections that are arbitrarily deep.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Zheng with the runtime nesting as taught by Reeder.
One would have been motivated to modify Zheng in view of Reeder so as to allow sharing of common data between runtimes (Reeder par. 94, view A and view B share a common data source (e.g., the record set) provided by the commonly used node of custom context 1.)


Claim 2: Zheng and Reeder disclose the system of claim 1, wherein the operations further comprise: receiving, from a party associated with the first component, a modification of the first component (Zheng Fig. 4: 425-430; par. 78-81; needing to update data items from a previously obtained and stored dataset 206.); generating, based on the modification of the first component, an updated first plurality of representations of the first data; and transmitting the updated first plurality of representations of the first data to the first user device (Zheng Fig. 4: 425-430; par. 78-81; needing to update data items from a previously obtained and stored dataset 206.)

Claim 3: Zheng and Reeder disclose the system of claim 1, wherein the operations further comprise: receiving third user instruction for a second data visualization framework to incorporate the first component; receiving third data; generating, with the first component and based on the third data, a third plurality of representations of the third data; and transmitting the third plurality of representations of the third data to a second user device (Zheng Fig. 2: 211-3; Fig.3: 305, 345; par. 73-77.)

Claim 4: Zheng and Reeder disclose the system of claim 1, wherein the first component is configured to receive a first shape of data, and wherein the first data is of the first shape (Zheng Fig. 3: 305; par. 73, generate a first instance of a widget 211.)

Claim 5: Zheng and Reeder disclose the system of claim 1, wherein the operations further comprise: determining a first characteristic of the first data, wherein the first plurality of representations of the first data is generated based on the first characteristic (Zheng Fig. 3: 320, par. 74.)

Claim 8: Zheng and Reeder disclose the system of claim 1, wherein the first component and the second component are configured to share data (Reeder par. 94, view A and view B share a common data source (e.g., the record set) provided by the commonly used node of custom context 1.)

Claim 10, 16: Zheng and Reeder disclose the method of claim 9, further comprising: receiving, from a party associated with the first component, an update of the first component; and transmitting the updated first component to the user device (Zheng Fig. 4: 425-430; par. 78-81; needing to update data items from a previously obtained and stored dataset 206.)

Claim 11, 17: Zheng and Reeder disclose the method of claim 9, wherein the first component is configured to receive a first shape of first data (Zheng Fig. 3: 305; par. 73, generate a first instance of a widget 211.)

Claim 12, 18: Zheng and Reeder disclose the method of claim 9, wherein the first component is configured to determine a first characteristic of the first data (Zheng Fig. 3: 320, par. 74.)

Claim 14: Zheng and Reeder disclose the method of claim 13, wherein the first component and the second component are configured to share data (Reeder par. 94, view A and view B share a common data source (e.g., the record set) provided by the commonly used node of custom context 1.)

Claim 15, 20: Zheng and Reeder disclose the method of claim 14, wherein the first component and the second component are configured to share data based on both the first component and the second component operating within runtimes nested within the first runtime (Zheng par. 62-65, election of this filtering operation automatically filters all other linked widgets 211.)

Claim 21, 23: Zheng and Reeder disclose the non-transitory computer-readable medium of claim 20, wherein the first component and the second component are configured to share data based on the nesting of the second runtime and the third runtime within the first runtime (Reeder par. 94, view A and view B share a common data source (e.g., the record set) provided by the commonly used node of custom context 1.)

Claim 22, 24: Zheng and Reeder disclose the non-transitory computer-readable medium of claim 18, wherein the plurality of representations of the first data is generated based on the first characteristic (Zheng Fig. 3: 320, par. 74, information may include or indicate one or more topics, a publishing entity 209 identifier (ID) that produced the VD, widget 212 ID, and/or other like information.)


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-12, 14-18, 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
10/19/2022